Case 0:19-cv-60809-RKA Document 363 Entered on FLSD Docket 08/19/2020 Page 1 of 1


   PETER G. SIACHOS
   PSIACHOS@GRSM.COM
   DIRECT DIAL: (973) 549-2532

    Admitted In: NJ, NY, SC, DC, and PA

                                                                                  ATTORNEYS AT LAW
                                                                           18 COLUMBIA TURNPIKE, SUITE 220
                                                                               FLORHAM PARK, NJ 07932
                                                                                   WWW.GRSM.COM




                                            August 20, 2020

  VIA ECF

  Hon. Roy K. Altman
  U.S. Federal Building and Courthouse
  299 East Broward Boulevard
  Courtroom 207A, Chambers 207B
  Fort Lauderdale, Florida 33301

           Re:      Vital Pharmaceuticals v. Monster, et al.
                    Case No. 0:19-cv-60809-RKA

  Dear Judge Altman:

          Counsel have met and conferred regarding trial scheduling and Plaintiff requests that the
  trial begin on Wednesday, August 26, 2020 at 1 pm EDT.

                                                Respectfully Yours,

                                                GORDON REES SCULLY MANSUKHANI LLP

                                                /s/ Peter G. Siachos

                                                PETER G. SIACHOS

  cc:      All Counsel of Record (Via ECF)
